REDMANN, Chief Judge,
concurring.
One thing missing from the Delta Bank’s records was a written authorization from Bernard or Hillary Turner for the deposit on August 6, 1979 of half of the proceeds from their account at the Whitney Bank into Ben and Bertha Turner’s account at Delta. That lack of written authorization was cured, however, on August 20, 1979, by Bernard’s signing a new signature card authorizing Ben to withdraw from Bernard’s account (from which Hillary’s authorization to withdraw funds had been stricken on August 1). If as of August 6 the $2,789.31 deposited that day into Ben and Bertha’s account should have been in Bernard’s account, as of August 20 that made no difference because by then Ben had signature authority on Bernard’s account, and could (insofar as the bank is concerned) then have withdrawn that amount from Bernard’s account and deposited it into his own.
It is true that Bernard would not have been prevented, by the mere fact of having in writing authorized Ben to withdraw Ber*681nard’s funds, from demanding from Ben an accounting for that $2,789.31 and for any other funds of Bernard withdrawn by Ben. But the present action did not ask such an accounting; it claimed only that Ben (and Bertha) and the Delta Bank “conspired to swindle and/or fraudulently deplete” Bernard and Hillary’s account. There is no evidence whatsoever to support that claim.